Exhibit 10.2

 

SECURED PROMISSORY NOTE

 

IN RETURN FOR valuable consideration received, WARREN E&P, INC., a New Mexico
corporation (the “Maker”), whose address is 100 Oceangate, Suite 950, Long
Beach, CA 90802, hereby promises and agrees to pay to NORAM DRILLING COMPANY, a
Texas corporation, for the benefit of GLOBAL RIG COMPANY ASA, a Norwegian
corporation (the “Payee”), whose address is 2000 South Dairy Ashford, Suite 465
Houston, Texas 77077, the principal sum of THREE MILLION FIVE HUNDRED THOUSAND
AND 00/100 DOLLARS ($3,500,000.00), with no, or zero (-0-) percent, interest on
the outstanding principal balance until this PROMISSORY NOTE (the “Note”) is
paid in full, according to the payment terms set forth below.

 

The principal amount of this Note shall be due and payable in fifteen (15) equal
monthly installments of $233,333.33 each commencing on September 26, 2010, and
continuing regularly thereafter on the 26th day of each month until the entire
principal amount hereof is paid in full as provided for herein.

 

Time is of the essence in this Note.  Upon any default in the payment of the
principal due under the terms hereof, the Payee, after giving twenty (20) days
written notice to the Maker within which to cure the default, may, at any time
after said twenty (20) day period and without notice, demand, presentment or
notice of dishonor, accelerate the maturity date of this indebtedness and
declare the entire principal balance hereof due and payable.

 

Maker expressly and severally waives all notices, demands for payment,
presentations for payment, notice of acceleration of maturity, protest and
notice of protest, as to this Note and as to each, every and all installments
hereof, and consents that Payee may at any time, and from time to time, upon the
request of or by agreement with Maker, extend the date of maturity or change the
time or method of payment without notice to any endorsers, guarantors or
sureties, who shall remain liable for the payment of this Note.

 

Maker hereby binds itself, and its successors and assignees, and agrees that if
this Note is placed in the hands of an attorney for collection or is collected
by and through any character of judicial proceeding (including probate or
bankruptcy proceedings), then the Maker shall pay, in addition to the other sums
payable hereunder, reasonable attorney’s fees and applicable court and
collection costs.

 

This Note is subject to and secured by those certain UCC-1 Form Financing
Statements executed by and from the Maker to in favor of the Payee of even date
herewith, covering a drilling rig, equipment, components and personal property
more particularly described therein, that will be filed in the California
Secretary of State’s Office and in the Los Angeles County California Recorder’s
Office, which secure the payment obligations contained herein.  The terms,
conditions and provisions of such UCC-1 Form Financing Statements are
incorporated herein for all purposes by this specific reference.

 

This Note is subject to:

 

1.              That certain SETTLEMENT AGREEMENT, RELEASE AND PURCHASE AND SALE
AGREEMENT dated August 26, 2010 between Maker, as the Buyer, and Payee, as the
Seller, which governs the purchase and sale between the Maker to the Payee of a
certain drilling rig, equipment, components and personal property more
particularly described therein; and

 

2.              That certain BILL OF SALE, TRANSFER AND ASSIGNMENT dated
August 26, 2010, from the Payee, as Seller, to the Maker, as Buyer, which
transfers from the Payee to the Maker a certain drilling rig, equipment,
components and personal property more particularly described therein.

 

The terms, conditions and provisions of the above-described instruments are
incorporated herein for all purposes by this specific reference.

 

In the event the Payee fails or refuses to comply with, perform under or in
accordance with or defaults under or pursuant to the SETTLEMENT AGREEMENT,
RELEASE AND PURCHASE AND SALE AGREEMENT or the BILL OF SALE, TRANSFER AND
ASSIGNMENT described above, then the Maker may

 

--------------------------------------------------------------------------------


 

pay any and all amounts required thereby for and on behalf of the Payee, and may
offset, take credit against and reduce the amount of, in whole or in part, any
subsequent monthly installments due under the terms of this Note until such time
as the Maker has recovered the value of any and all such payments made for and
on behalf of the Payee; at which time the Maker shall resume paying the monthly
installments required hereby.

 

Neither the Maker nor the Payee may sell, transfer or assign this Note without
first obtaining the prior written consent of the other party, which shall not be
unreasonably withheld.

 

Waiver of any default, or the remedy of any default, in a reasonable manner by
either party, shall not operate as a waiver of the default as remedied or any
prior or subsequent default.

 

This Note shall be construed, governed, enforced and interpreted under, in
accordance with and by the laws and decisions of the State of Texas.

 

DATED, EXECUTED and EFFECTIVE this 26th day of August, 2010.

 

 

 

Maker:

 

 

 

 

 

WARREN E&P, INC.,

 

 

a New Mexico corporation

 

 

 

 

 

 

 

 

By:

/s/ ELLIS G. VICKERS

 

 

 

ELLIS G. VICKERS,

 

 

 

Senior Vice President

 

 

 

 

 

 

ACCEPTED and AGREED TO

 

 

on and as of August 26, 2010.

 

 

 

 

 

Payee:

 

 

 

 

 

NORAM DRILLING COMPANY,

 

 

a Texas corporation (for the benefit of

 

 

GLOBAL RIG COMPANY ASA,

 

 

a Norwegian corporation)

 

 

 

 

 

 

 

 

By:

/s/ BRUCE SEELEY

 

 

 

BRUCE SEELEY, President

 

 

 

2

--------------------------------------------------------------------------------